UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                           Airman First Class BRETT W. LONG
                                 United States Air Force

                                            ACM S32182

                                             10 July 2014

         Sentence adjudged 29 August 2013 by SPCM convened at Dyess Air Force
         Base, Texas. Military Judge: Matthew S. Ward.

         Approved Sentence: Bad-conduct discharge, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Lucy H. Carrillo.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court